Title: Abigail Adams Smith to Abigail Adams, 18 May 1788
From: Smith, Abigail Adams
To: Adams, Abigail


        
          On board ship, May 18th, 1788.
          My Dear Mamma:
        
        I rose this morning with a fair prospect of landing before night, but alas, we are immersed in fogs and darkness. We have been within a few hours sail of New-York, for several days; but fogs, calms, and contrary winds, have deprived us of the happiness of seeing our native land; it is a most mortifying situation. I hope you have not known from experience to what a degree it is teasing; but that you are now safely landed and happily enjoying the sweet society of children, relations, and friends.
        We arrived in Halifax, the fourth week after our sailing from Falmouth, on the 5th of April. We were at Halifax three days. Colonel Smith received a card from, and dined with the Governor, who was very civil. The town is larger than I expected to find it; it is situated like Haverhill, upon the side of a hill, and is I believe, about as large; the buildings are all of wood, and painted white, which gives them the appearance of stone, and looks very neat. The inhabitants are supplied with provisions, plenty and cheap, from Boston and New-York; and they have fish from the ocean.
        Here are two or three regiments, and several frigates. Admiral Sawyer has the command upon this station. The people are trembling, lest the port should be shut against the American supplies; and they are in fear of starving, if they should be strictly prohibited. The country around is a perfect heath; there was not the least verdure to be seen; they speak much in favour of the climate.
        * * * * * * *
        We were in all six cabin passengers. I wrote you from Falmouth of a Mr. and Mrs. T——; he is a native of Maryland, sent early to England for his education; but it is not easy to discover that this was the motive of his visit, unless to be thoroughly knowing in the career of New-Market, Brooks, and every species of gambling, extravagance, and dissipation, was the education intended for him; he is a Lieutenant of the British Navy, was on board the Somerset, and a prisoner in Boston during the war. Three years since he ran off with, and married the daughter of the Admiral, a step which I believe every person but herself, thinks she has much cause to repent of. It is said he has run through his own fortune, and a fortune of five thousand pounds, which his brother, who died in the East Indies, left him; and is now much in advance. They are now upon a visit to his father, who is a man of property in Maryland; and strange as it may appear, although Mrs. T—— is of a most amiable disposition, pleasing in her person and manners, she appears greatly attached to him, and to be happy. I never saw two persons, who excited in my mind so much surprise.
        Lord Mountmorris was another singular character; his going to America was the decision of half an hour; he wished us a pleasant passage when we went on board the packet, at three o’clock, and before four o’clock, came himself with his luggage, for America. It was his intention to have gone to New-York; but an invitation from the Governor, to spend a few months with him at Halifax, detained him there. Mr. Lyle, an Irishman, and a civil decent young man, was the sixth. The master of the ship was very young, unacquainted with the coast of America, obstinate and positive in his opinions, without judgment, and having but little experience. The surgeon, as ignorant a young man, as perhaps, ever practised in his profession; coarse and rough in his manners. From this description you may easily imagine, that we could not be much pleased with our situation. All that was left for us, was to make the best of it; we neither complained, fretted, scolded, or used any ungentle terms of discontent, but were silent upon most occasions, as we could not join in the conversation, which was engrossed by some of the gentlemen, upon such topics as we were happy not to have been acquainted with; we should have been happy, could we have retired, but that was impossible. It is, I hope, almost at an end. I shall rejoice when we are landed safely in New-York.
        New-York, May 20th [28], 1788.
        This day, my dear mamma, completes a week since we arrived in this city. Colonel Smith’s friend, Mr. McCormick, came on board and conducted us to his house, where I have been treated with great kindness and attention. My mamma and Miss M. Smith came to town on Friday, and on Sunday I went over to Long Island, to visit the other part of the family; it is a family where affection and harmony prevail; you would be charmed to see us all together; our meeting was joyful and happy.
        
          “Twas such a sober scene of joy, as angels well might keep,
          A joy prepared to weep.”
        
        My time, since my arrival, has been wholly occupied in receiving visits and accepting invitations. I have dined at General Knox’s; Mrs. K. has improved much in her appearance. The General is not half so fat as he was. Yesterday we dined at Mr. —— in company with the whole corps diplomatique; Mr. —— is a most pleasing man, plain in his dress and manners, but kind, affectionate, and attentive; benevolence is portrayed in every feature. Mrs. —— dresses gay and showy, but very pleasing upon a slight acquaintance. The dinner was à la mode Française, and exhibited more of European taste that I expected to have found. Mr. Guardoque was as chatty and sociable as his countryman Del Campo; Lady Temple, civil; Sir J——, more of the gentleman than I ever saw him. The French minister is a handsome and apparently polite man; the Marchioness his sister, the oddest figure eyes ever beheld; in short, there is so much said of and about her, and so little of truth can be known, that I cannot pretend to form any kind of judgment in what manner or form, my attention would be properly directed to her; she speaks English a little, is very much out of health, and was taken ill at Mr. ———, before we went to dinner, and obliged to go home.
        Congress are sitting; but one hears little more of them, than if they were inhabitants of the new discovered planet. The President is said to be a worthy man; his lady is a Scotch woman, with the title of Lady Christina Griffin; she is out of health, but appears to be a friendly disposed woman; we are engaged to dine there next Tuesday; Mr. Franks is first aid-de-camp.
        
        
        
        Every one is kind and civil in their inquiries, respecting my father. Some persons expected he would have taken New-York in his way home; others expect he will make them a visit in the course of the summer; every body inquires if he is not coming; and it seems to be a very general idea that he will come; he will judge for himself of the propriety of a visit to this place. I need not say, that to see both my parents here, would contribute greatly to my happiness. Be pleased to present me, affectionately, to my dear papa.
        Mr. and Mrs. P——, embarked in the last French packet, for France, both of them as much insane as ever; they had heard of the death of their daughter, and pretended that this was the cause of their return to Europe. I am told that they found their estate much more productive than they had ever expected, and are going to bring an action against Mr. L——, for the produce, which has been regularly deposited in his hands.
        We have taken a house upon Long Island, twelve miles from the city; it is pleasantly situated, and has a good garden, with about fifty acres of land.
        * * * * * * *
        I thought I had no local attachments, but I find a strong penchant towards your city; but I do not give a preference, lest I might be disappointed, were I to visit Boston at this time: our minds are strangely but happily flexible, and very soon are we assimilated to the situation in which we are placed, either by design or accident.
        I was much grieved to hear of the death of Mr. Lincoln; sincerely do I sympathize with my friend in her affliction. Be so good as to remember me kindly to her, and present my kindest remembrance to all my friends who inquire after me.
        We are impatiently expecting to hear of your safe arrival. I have written at my leisure, intending to forward my letter, by the first opportunity, that you may, upon your arrival, hear of our safety. Colonel Smith joins me in his affectionate congratulations to my father and you, upon your return to your native land. We hope to hear from you both very soon.
        Your affectionate daughter,
        A. Smith.
      